Citation Nr: 0823710	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-11 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  For the period prior to October 25, 2004, entitlement to 
a disability rating in excess of 30 percent for service-
connected post-traumatic stress disorder (PTSD). 

2.  For the period beginning January 1, 2005, entitlement to 
a disability rating in excess of 50 percent for service-
connected PTSD.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

J. Rose, Counsel 
INTRODUCTION

The veteran served on active military duty from June 1966 to 
January 1969.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia, which continued a 30 percent 
rating for PTSD.  

By a January 2005 rating decision, the RO granted a temporary 
100 percent evaluation, effective October 25, 2004 due to 
hospitalization over 21 days.  The veteran was hospitalized 
from October 2004 to December 2004.  A 30 percent evaluation 
was assigned, effective January 1, 2005, however, by a 
February 2006 decision, the RO increased the evaluation to 50 
percent, effective from January 1, 2005; and also denied 
entitlement to a TDIU.  Thereafter, the veteran perfected a 
timely appeal of that decision. 

In a September 2007 statement, the veteran indicated that he 
desired to reopen his service connection claims for right hip 
and lumbar spine disabilities.  The Board refers these issues 
to the RO for further development. 


FINDINGS OF FACT

1.  For the period prior to October 25, 2004,  the veteran's 
PTSD was manifested by moderate impairment in social and 
occupational functioning due to flashbacks, nightmares, sleep 
impairment, intrusive thoughts, and impaired impulse control; 
there were no clinical findings of flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; and impaired abstract 
thinking; disturbances of motivation and mood.  
2.  For the period from October 25, 2004 to December 31, 
2004, the veteran was assigned a temporary total rating due 
to convalescence.  

3.  For the period beginning January 1, 2005, the 
veteran'sPTSD is manifested by impaired impulse control, 
nightmares, intrusive thoughts, and sleep impairment;  
however, obsessional rituals interfering with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances; and inability to establish and maintain 
effective relationships have not been shown.

4.  Service connection is in effect for:  PTSD (50%), 
residuals, amputation, distal phalanx, second toe, left foot 
(0%), and residuals, fracture, right fifth metatarsal with 
macular scar, dorsal aspect, right foot (0%), with a combined 
service-connected rating of 50%.  The veteran reported that 
he became too disabled to work in 1993.

5.  The veteran's service-connected disabilities alone do not 
prevent him from securing or following substantially gainful 
employment, considering the impairment from the disabilities 
and his educational and occupational background.


CONCLUSIONS OF LAW

1.  For the period prior to October 25, 2004, the criteria 
for a disability rating in excess of 30 percent for the 
service-connected PTSD have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).

2.  For the period beginning January 1, 2005, the criteria 
for a disability rating in excess of 50 percent for service-
connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2007).
3.  The criteria for an award of TDIU have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g. competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, supra.

With respect to the TDIU claim, the VCAA duty to notify was 
satisfied prior to the initial RO decision by way of letters 
sent to the appellant in May 2005, July 2005, and December 
2005.  The letters informed the appellant of what evidence 
was required to substantiate the TDIU claim, and of the 
appellant's and VA's respective duties for obtaining 
evidence. 

With respect to the increased rating claim, the duty to 
notify was not satisfied prior to the initial unfavorable 
decision on the claim by the RO.  Under such circumstances, 
VA's duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

Regarding the increased rating claim, the VCAA duty to notify 
was satisfied subsequent to the initial RO decision by way of 
letters sent to the appellant in December 2003, May 2005, and 
July 2005.  The letters informed the appellant of what 
evidence was required to substantiate the increased rating 
claim for PTSD, and of the appellant's and VA's respective 
duties for obtaining evidence.  Although these notice letters 
were not sent before the initial RO decision in this matter, 
the Board finds that the actions taken by VA after providing 
the notice have essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but 
the RO also readjudicated the case by way of a December 2005 
rating decision, and a February 2006 statement of the case.  

With respect to the Dingess requirements, the veteran was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability in October 2007 correspondence.  Although that 
correspondence was issued to the veteran in conjunction with 
an issue not on appeal here, the requirements that were 
issued are the same that would be issued in the instant 
appeal.  Moreover, there is no prejudice in issuing a final 
decision because the preponderance of the evidence is against 
the claims.  Any questions as to the appropriate disability 
rating or effective date to be assigned are moot.  

The Board acknowledges that the VCAA letters noted above do 
not meet the requirements of Vazquez-Flores and are not 
sufficient as to content and timing, creating a presumption 
of prejudice.   Nonetheless, such presumption has been 
overcome for the reasons discussed below.  The veteran was 
issued rating decisions in February 2004 and January 2005 
containing the criteria for 30 and 50 percent ratings under 
the relevant diagnostic code appropriate to his claim.  
Moreover, the February 2006 statement of the case contains 
all of the criteria for evaluating PTSD under Diagnostic Code 
9411.  Based on the above, the veteran can be expected to 
understand what was needed to support his claim, including 
the impact of his disability on his daily life and ability to 
work.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements.  For example, according to his April 2006 
substantive appeal and addendum, the veteran lists the actual 
criteria for a higher rating (70 percent) under the 
appropriate Diagnostic Code.  Based on the above, the notice 
deficiencies do not affect the essential fairness of the 
adjudication.  Therefore, the presumption of prejudice is 
rebutted.  For this reason, no further development is 
required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records, and Social Security records.  Private medical 
evidence is also of record.  In addition, the appellant was 
afforded a VA medical examination in conjunction with his 
appeal.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.1 
(2007).  Each service-connected disability is rated on the 
basis of specific criteria identified by diagnostic codes.  
38 C.F.R. § 4.27 (2007).

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2007).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2007).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 3.102 (2007).

According to the applicable rating criteria, a 30 percent 
rating will be assigned with occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

A 50 percent rating will be assigned with evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating will be awarded with evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

Furthermore, a Global Assessment of Functioning (GAF) rating 
is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).  A GAF score of 61 to 70 is 
reflective of some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household) but generally functioning pretty well with 
some meaningful interpersonal relationships.  A GAF score of 
51 to 60 is illustrative of moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 41 to 50 is reflective of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).

Evidence relevant to the severity of the veteran's PTSD 
includes a VA hospital summary report that reflects 
psychiatric treatment from August 2003 to September 2003.  
That report indicates that the veteran exhibited marked 
anxiety and depressive traits attributable to his PTSD.  

VA examination report in December 2003 notes that the veteran 
had a past psychiatric history of hospitalization.  He had 
various diagnoses, including PTSD, major depression, 
dythymia, schizophrenia, and polysubstance dependence.  He 
was currently taking Zoloft, Xanax, Trazadone, and Depakote.  
The veteran complained of having nightmares from Vietnam 
which occur fairly infrequently at this time.  He  kicks in 
his sleep and his wife complains about this to him.  He 
admitted to having flashbacks when he notices helicopters 
flying overhead, but stated that this does not bother him 
because he knows he is no longer in that situation.  He 
admitted to having intrusive thoughts during the daytime, but 
stated that he can work with them.  

He avoids watching programs related to combat and avoids 
conversations related to Vietnam.  He tries to distance 
himself from otherwise; however, he enjoys various activities 
with his wife and fishing with his children.  He remains 
fairly involved in church and remains a deacon.  He is active 
in revival meetings.  He enjoys the company of friends, but 
cannot handle crowds as well as in the past.  He complains of 
having difficulty sleeping, irritability with outbursts of 
anger, difficulty concentrating, hypervigilance, and 
exaggerated startle response.  He denies symptoms of 
depression or any paranoia or mania.  

The December 2003 examination revealed that the veteran was 
fairly well dressed, cooperative, and showed fair eye 
contact.  His speech was normal rate and tone, coherent, and 
logical.  His mood was anxious.  Affect was bright and 
pleasant.  Thought processes were logical and goal directed.  
Thought content was without any auditory or visual 
hallucinations.  No paranoia and no suicidal or homicidal 
ideations noted.  Cognitively, he was alert and oriented.  
Memory, both recent and remote, was fair.  Concentration was 
fair, insight was fair, and judgment was fair.  The diagnosis 
was PTSD.  A GAF score of 60 was assigned.  The examiner 
commented that the veteran's PTSD symptoms cause moderate 
impairment in social and occupational functioning.  His 
psychiatric conditions do not preclude gainful employment at 
this time, according to the examiner. 

Private hospital record noted that the veteran received PTSD 
treatment for four days in January 2004.  Two months prior to 
admission he decreased and stopped his medication when he 
joined the Pentecostal church and was persuaded to stop his 
medications.  He then started having mood swings, temper 
outbursts, and reportedly kept stuffing his feeling.  Shortly 
before admission, the veteran argued with his wife and son 
separately, and threw a brick through a store window.  Upon 
admission, he was given medications and improved rapidly with 
stabilization of his behavior and reduction in symptoms of 
anxiety and hyper arousal.  

VA treatment record dated in October 2004 reflects that the 
veteran was admitted to a VA facility for a PTSD treatment 
program.  According to the record, the veteran stated that 
his family was fearful of him, that he loses his temper 
easily, and tends to isolate himself in order to avoid 
conflict.  He complains of having nightmares, intermittent 
depression due to his inability to do what he was previously 
able to do.  The veteran complained of having prior symptoms 
of auditory and visual hallucinations, but are well 
controlled since being on Risperidone.  The examiner 
diagnosed PTSD, prolonged, with anxiety, depression, 
schizophrenia, stable, and cocaine and marijuana dependency, 
in remission.  A GAF score of 45 was given. 

VA hospital report for treatment from January 2005 to 
February 2005 indicated that the veteran was sober, stable, 
and competent for VA purposes.  He projected well into the 
future with realistic, goal-oriented plans.  He denied 
suicidal or homicidal ideation, intent or plan.  He is able 
to perform the activities of daily living.  The examiner 
commented that the veteran was unable to work at this time 
due to the severity and complexity of his conditions.  

According to a VA examination report dated in June 2005, the 
veteran was described as polite and cooperative during the 
evaluation.  He was not in acute distress.  His affect was 
appropriate and unconstructed.  His mood appeared to be 
within normal limits.  He was alert, oriented, relevant, and 
coherent.  There was no evidence of psychosis.  He did not 
exhibit suicidal or homicidal thinking.  There was no 
impairment of the thought process.  He related his 
experiences, problems, and symptoms readily and appeared to 
have mild exaggerative tendencies.  The examiner estimated 
that the impact of his PTSD on his social and occupational 
functioning is moderate in degree.  A GAF score of 53 is 
given.  

For the period prior to October 25, 2004

For the period prior to October 25, 2004, the veteran's PTSD 
was manifested by flashbacks, nightmares, sleep impairment, 
and intrusive thoughts.  There were no clinical findings of 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood.  In fact, VA examination report dated in 
December 2003 shows that the veteran's speech, affect, 
thought processes, and thought content were normal.  Memory, 
concentration, insight, and judgment were found fair.  

The VA examiner in December 2003 determined that the 
veteran's disability demonstrated moderate impairment in 
social and occupational functioning.  This assessment was 
supported in the record.  The veteran avoided watching 
programs related to combat; however, he was actively 
participating in his wife and children's lives.  He was 
involved in his church as a deacon, and enjoyed the company 
of friends.    

The record noted that the veteran was hospitalized in January 
2004 and again in October 2004.  According to the January 
2004 private hospital record, the first hospitalization 
appeared to be related to the veteran discontinuing his 
medications without approval from his physicians.  The second 
hospitalization appeared to relate to the veteran having 
impaired impulse control.  While impaired impulse control is 
noted as a symptom under the criteria for a 70 percent 
rating, he demonstrated no other symptom under these 
criteria, or the 50 percent rating criteria.  In short, the 
veteran's overall symptomatology appears to be most 
associated with the 30 percent criteria for the period from 
April 13, 2000 to October 24, 2004.    

Based upon the evidence, particularly the clinical evidence 
from the VA examination in December 2003, the Board finds 
that for the period prior to October 25, 2004, the criteria 
for a disability rating greater than 30 percent for the 
service-connected PTSD are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2007).

Beginning January 1, 2005

As noted, the RO assigned a temporary 100 percent rating from 
October 25, 2004 to December 31, 2004.  Beginning January 1, 
2005, a 50 percent rating was assigned.

On review, the Board finds that a disability rating in excess 
of 50 percent since January 1, 2005 is not warranted.  The 
medical evidence beginning January 1, 2005, specifically the 
VA examination report in June 2005, does not demonstrate the 
presence of suicidal ideations, obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; spatial disorientation; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or a 
work-like setting); and inability to establish and maintain 
effective relationships.  These criteria are necessary for a 
higher rating of 70 percent.  

Moreover, the veteran was assigned a GAF score of 53 on June 
2005 VA examination, which represents only moderate symptoms 
or moderate difficulty in social, occupational, or school 
functioning.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV).  

In sum, for the reasons discussed above, the Board finds that 
since January 1, 2005, the veteran's disability picture does 
not more nearly approximate the criteria for a 70 percent 
evaluation.  The evidence does not show that the veteran's 
PTSD is manifested by occupational and social impairment, 
with deficiencies in most areas.  Consequently, an evaluation 
for service-connected PTSD in excess of 50 percent since 
January 1, 2005 is not warranted.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).

Extraschedular Criteria

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is warranted for any time during the current 
appeal.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  

Here, the evidence does not suggest that this case presents 
an exceptional or unusual disability picture such that the 
veteran is unable to secure and follow substantially gainful 
employment due to service-connected PTSD, or otherwise render 
a schedular rating impractical.  While the veteran has been 
hospitalized three times since his claim period began in 
2003, the Board finds that such does not amount to frequent 
hospitalization.  Further, the veteran's PTSD has not 
resulted in marked interference with employment.  In fact, 
the examiner who conducted the December 2003 VA examination 
concluded that the PTSD was moderate in degree and that his 
psychiatric conditions do not preclude gainful employment.  
In addition, the June 2005 VA examiner noted that the 
veteran's impairment for PTSD is moderate in degree.  While 
the VA hospital report for treatment from January 2005 to 
February 2005 indicated that the veteran was unable to work 
at this time, the examiner attributed this to more than the 
veteran's service-connected PTSD.  It was not expressed in 
the report that the veteran could not work solely due to his 
service-connected PTSD.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
therein.  What the veteran has not shown in this case is that 
his service-connected PTSD has resulted in unusual disability 
or impairment that rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate at any time during the current appeal.  
Accordingly, the Board concludes that an extraschedular 
rating for PTSD is not warranted.

TDIU Claim

Awards of TDIU are governed, in part, by 38 C.F.R. § 4.16(a) 
(2007).  Under that regulation, total disability ratings for 
compensation can be assigned, where the schedular rating is 
less than total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities: provided that, if there is only one 
such disability, the disability must be ratable at 60% or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40% or more, and 
sufficient additional disability to bring the combined rating 
to 70% or more.  See also 38 C.F.R. §§ 3.340, 3.341 (2007).

In the present case, the percentage requirements of the 
regulation have not been satisfied.  Service connection is 
currently in effect for the following disabilities: PTSD 
(50%), residuals, amputation, distal phalanx, second toe, 
left foot (0%), and residuals, fracture, right fifth 
metatarsal with macular scar, dorsal aspect, right foot (0%), 
with a combined service-connected rating of 50%.  Thus, a 
schedular award of TDIU, pursuant to 38 C.F.R. § 4.16(a) 
(2007), cannot be awarded.

Failure to satisfy these percentage standards, however, is 
not an absolute bar to a grant of a TDIU.  Under 38 C.F.R. § 
4.16(b), if a veteran is shown to be unemployable by reason 
of service-connected disabilities, but fails to meet the 
percentage standards in § 4.16(a), the case must be submitted 
to the Director of the VA Compensation and Pension Service 
for extraschedular consideration.

According to his TDIU application, the veteran reported that 
he worked as a machinist from 1989 to 1992.  He also 
indicated that he became too disabled to work in 1993.

In support of his claim, the veteran submitted evidence from 
the SSA showing that he has been unemployed since 1996.  In 
December 1997, the SSA determined that the veteran was 
disabled as of July 1996.  However, the veteran's primary 
diagnosis was not a psychiatric disability, but rather 
osteoarthritis.  Furthermore, a psychological evaluation was 
performed in May 1997 for purposes of determining SSA 
disability benefits, and the examiner made no determination 
that the veteran could not find gainful employment due to his 
psychiatric problems.  Significantly, tt was noted that the 
veteran stated his last employment was actually lost due to a 
hip injury.  According to the veteran, he left his previous 
job due to arsenic poisoning, where he worked as a manager at 
a facility for five or six years.   The Board does not find 
this evidence persuasive in showing that the veteran is 
unable to find suitable gainful employment due solely to his 
service-connected disabilities.  

The evidence during the claims period also fails to show that 
the veteran is unable to find suitable gainful employment due 
solely to his service-connected disabilities.  As noted 
above, VA examination report in December 2003 specifically 
indicated that the veteran's psychiatric conditions do not 
preclude gainful employment.  The Board finds the December 
2003 report probative and persuasive, as it was based on 
evaluation of the veteran, review of the record, and was 
performed for the purpose of determining the degree and 
nature of the veteran's service-connected disability.  There 
are no contradictory clinical findings in the record.    

In addition, the VA examiner in December 2003 assigned a GAF 
score of 60 and the VA examiner in June 2005 assigned a GAF 
score of 53.  Both GAF scores are reflective of moderate 
symptoms.   

The Board is cognizant that a VA medical record in October 
2004 included a GAF score of 45, which is illustrative of 
serious symptoms or any serious impairment in social, 
occupational, or school functioning.  However, as noted, the 
veteran was assigned a temporary 100 rating during his 
convalescence period.  Moreover, the 2004 mental status 
evaluation reports noted only impaired impulse control, 
nightmares, and intermittent depression due to his inability 
to do what he was previously able to do.  There was no 
evidence of loss of alertness; disorientation; poor eye 
contact; remarkable psychomotor activity; speech impairment; 
inappropriate behavior; poor insight and judgment; illogical 
thought process; and no homicidal ideations, auditory or 
visual hallucinations, or delusions.  See Richard v. Brown, 9 
Vet. App. 266, 267 (1996), citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.1994).  

Overall, there is no suggestion that his service-connected 
disabilities by themselves, or in combination, preclude his 
pursuit of employment.  Based on this evidentiary posture, 
the Board concludes that submission of the veteran's TDIU 
claim to the Director of VA Compensation and Pension Service 
for extraschedular consideration is not warranted.  The SSA 
decision concluded that the veteran was unemployable as a 
result of his osteoarthritis and affective disorder.  The 
claims folder contains competent medical opinions concluding 
that the veteran's service-connected PTSD does not render him 
unemployable.  Consequently, a TDIU is not warranted.


ORDER

For the period prior to October 25, 2004, a disability rating 
greater than 30 percent for PTSD is denied.

For the period beginning January 1, 2005, a disability rating 
greater than 50 percent for PTSD is denied.

Entitlement to a TDIU is denied.



____________________________________________
SIMONE B. MAYS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


